 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is dated as of July 8, 2016
(the “Effective Date”) and is entered into by and between Baltia Air Lines,
Inc., a New York corporation (“Company”), and Sheryle Milligan (Executive).

 

RECITALS

 

A.           Executive is currently employed by the Company as Chief of
Operations. The Company and Executive desire to formally state the terms and
conditions of Executive’s employment by the Company and to provide Executive
with certain benefits upon a qualifying termination of such employment.

 

B.           The Company desires to employ Executive in the executive capacity
hereinafter stated, and the Executive desires to enter into the employ of the
Company in such capacity for the period and with the terms and conditions set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and the covenants set forth in
this Agreement and for other valuable consideration, the parties hereby agree as
follows:

 

1.          Employment. The Company hereby employs Executive as Chief of
Operations, assigned with responsibilities to do and perform all services, acts,
or things necessary or advisable to manage and conduct the business of the
Company, subject at all times to the policies set by the Board of Directors of
the Company (the “Board”), and to the consent of the Board when required by the
terms of this contract. Executive hereby accepts such employment and agrees to
devote such time and energies as Executive, in his sole discretion, deems
appropriate to fulfill such responsibilities to the Company.

 

2.          Term. This Agreement shall begin as of the Effective Date of this
Agreement and end on July 7, 2017 (such time period, as may be extended pursuant
to the terms of this Agreement, the “Term”). Thereafter, this Agreement shall
automatically renew for successive one (1) year terms unless otherwise
terminated as provided herein.

 

3.          Compensation. In consideration for services rendered by Executive
under this Agreement, Executive shall receive the compensation described in this
Section 3. Such compensation shall be paid subject to required tax withholding
and similar required deductions.

 

a.           Salary. During the Term, Executive shall be paid an annual base
salary of $200,000 (the “Base Salary”), payable in accordance with the Company’s
normal practices in the payment of salary and wages, in equal installments not
fewer than 24 increments annually; provided that the Base Salary will be reduced
to $127,400 until the Company has obtained Federal Aviation Authority
authorization to commence revenue-generating flight.

 

 1 

 

 

b.            Executive Benefit and Incentive Compensation Plans. During the
Term, Executive shall be entitled to receive all benefits which are made
available to any employee of the Company. Executive shall be entitled to receive
any stock, stock options, restricted stock awards, long term incentive plan
benefits, profit sharing plan, bonus plan and any other equity awards or
benefits that the Company authorizes, life insurance, health insurance,
short-term and long-term disability insurance and participation in a retirement
plan. Notwithstanding the foregoing, the Company agrees to maintain for the
benefit of Executive, at the Company’s sole cost and expense, short-term and
long-term disability insurance with coverage amounts at least equal to such
coverage amounts maintained by the Company with respect to Executive on the
Effective Date. In addition, the Company agrees to reimburse Executive for
membership fees and other reasonable expenses incurred with respect to
Executive’s participation in community and business-related organizations, in
each case subject to the Board’s approval. The Company shall not take any action
that would materially diminish the aggregate value of Executive’s fringe
benefits as they exist as of the Effective Date of this Agreement or as the same
may be increased from time to time, except for actions taken with respect to
officers or employees generally.

 

c.           Expense Reimbursement. The Company shall promptly reimburse
Executive for all reasonable expenses incurred during conduct of Company
business, and for which adequate documentation is presented.

 

d.           Personal Time Off. Executive shall be entitled to paid time off in
accordance with the Company’s policies applicable to executives, such paid time
off to be not less than fifteen (15) days per year.

 

4.          Termination. The parties agree and understand that Executive’s
employment cannot be terminated for any reason whatsoever, or no reason at all,
except as expressly set forth in this Section 4.

 

a.           Mutual Agreement. Executive’s employment may be terminated by
mutual written agreement between Executive and the Company.

 

b.            Death. Executive’s employment shall terminate automatically upon
the death of Executive.

 

c.           Disability. Executive’s employment shall terminate automatically if
Executive is unable to perform his duties as required under this Agreement, with
or without reasonable accommodation, for a period of more than thirty (30)
consecutive days (“Disability”).

 

d.           Termination for Cause. The Company may terminate Executive’s
employment hereunder for Cause. For the purposes of this Agreement, “Cause” is
defined as intentional and willful misconduct that is reasonably likely to
subject the Company to criminal or civil liability, willful disregard of Company
policies and procedures, deliberate refusal to follow the instructions of the
Board, conviction of a felony or any crime involving moral turpitude, gross
negligence in performing duties, or unreasonably refusing to perform the duties
of Executive’s position.

 

 2 

 

 

e.           Termination Without Cause. Notwithstanding any provisions of this
Agreement to the contrary, the Company may terminate Executive’s employment for
any reason other than those specified in the foregoing paragraphs (a), (b), (c)
or (d) (or for no reason) at any time upon thirty (30) days’ prior written
notice from the Board to Executive.

 

f.            Voluntary Resignation. Executive may terminate this Agreement
(“Voluntary Resignation”) at any time upon thirty (30) days’ prior written
notice from Executive.

 

5.          Compensation and Payments upon Termination. Executive shall be
entitled to the following compensation from the Company (in lieu of all other
sums payable to the Executive hereunder) upon the termination of Executive’s
employment for reasons other than a Change in Control (as defined below).

 

a.           Mutual Agreement. If Executive’s employment is terminated as a
result of mutual agreement, the Company shall make a lump-sum payment to
Executive within fifteen (15) days of such termination in an amount equal to (i)
the unpaid Base Salary for the remainder of the Term, plus (ii) the value of all
compensation and benefits, whether accrued or unaccrued, for the remainder of
the Term, plus (iii) any unused benefits under any and all benefit plans through
the date of such termination. Additionally, Executive will be entitled to
receive any vested incentive stock grants or cash incentives or bonuses that may
have been earned by the Executive prior to the date of termination (all such
items described in this Section 5(a), the “Earned Amounts”).

 

b.           Death. If Executive’s employment is terminated as a result of
death, the Company will pay to Executive’s estate the Earned Amounts and income
due for the remainder of the Term.

 

c.           Disability. If Executive’s employment is terminated as a result of
Disability, the Company shall provide Executive with long-term disability
benefits in accordance with the Company’s then-existing benefit plans, and the
Company shall pay to Executive the Earned Amounts and income due for the
remainder of the Term.

 

d.           Termination by the Company without Cause or by the Executive. If
Executive’s employment is terminated by the Company without Cause, or in the
event Executive voluntarily elects to terminate employment, the Company shall
pay Executive the Earned Amounts. Additionally, the Company shall cause the
accelerated vesting of any stock, stock options, restricted stock awards, long
term incentive plan benefits and any other equity awards or benefits that are
subject to vesting which were given or owed to Executive that may have vested
during the Term. At Executive’s request, the Company shall repurchase all equity
interests of the Company owned or held by Executive at a price equal to the
greater of (i) $0.02 per share of common stock of the Company and (ii) fair
market value.

 

 3 

 

 

e.           Termination for Cause. If Executive’s employment is terminated for
Cause, the Company shall pay the Executive the Earned Amounts.

 

6.          Termination of Employment Following a Change in Control.

 

a.           Termination and Change in Control. For purposes of this Agreement,
a “Change in Control” shall mean a change of control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not the Company is in fact required to
comply with that regulation; provided that a Change in Control shall also be
deemed to have occurred if (A) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
securities; (B) during any period of two (2) consecutive years (not including
any period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clauses (A), (D) or (E) of this
Section) whose election to the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority; (C) the Company enters into an agreement,
the consummation of which would result in the occurrence of a change in control
of the Company; (D) the stockholders of the Company approve a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or (E) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all the
Company’s assets.

 

b.           Accrued Benefits. Within 30 days following a Change in Control, the
Company shall pay to Executive, in a lump sum in cash, the sum of (i) the Base
Salary through the Change in Control to the extent not theretofore paid and (ii)
the Earned Amounts.

 

 4 

 

 

c.           Additional Payment. Within 30 days following a Change in Control,
the Company shall pay to the Executive, in a lump sum in cash, an amount equal
to three (3) times the then-applicable Base Salary. At Executive’s request, the
Company shall repurchase all equity interests of the Company owned or held by
Executive at a price equal to the greater of (i) $0.02 per share of common stock
of the Company and (ii) fair market value.

 

d.           Continuation of Benefits. For (i) one(1) years after the date of a
Change in Control, or (ii) the remainder of the Term, whichever is longer, or
such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, the Company shall continue to pay all amounts in
respect of any benefits provided to Executive and/or Executive’s family pursuant
to this Agreement are provided by the Company the benefits to Executive and/or
Executive’s family in amounts at least equal to those which would have been paid
by the Company for such benefits as would have been provided to Executive and/or
Executive’s family in accordance with the plans, programs, practices and
policies described in this Agreement if Executive’s employment had not been
terminated or the Change in Control had not occurred or, if more favorable to
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies and their families;
provided, however, that if Executive thereafter becomes employed by another
employer and is eligible to receive medical or other welfare benefits under such
employer’s plans, the medical and other welfare benefits described herein shall
be secondary to those provided under such other employer’s plans during any
applicable period of Executive’s eligibility thereunder. For purposes of
determining eligibility (but not the time of commencement of benefits) of
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, Executive shall be considered to have remained employed until one(1)
years after the date of termination or Change in Control, whichever is later,
and to have retired on the last day of such period. If due to insurance company
or Internal Revenue Service restrictions, Executive is ineligible to continue to
be covered under the terms of any such benefit plan or program, or in the event
Executive is eligible but the benefits applicable to Executive under any such
plan or program after termination of employment or Change in Control are not
substantially equivalent to the benefits applicable to Executive immediately
prior to termination or Change in Control or, if more favorable to Executive,
during the one(1) year period thereafter, the Company shall provide
substantially equivalent benefits, or such additional benefits as may be
necessary to make Executive whole through other sources.

 

e.           Acceleration of Vesting. Upon a Change in Control, all stock, stock
options, restricted stock awards, long term incentive plan benefits and any
other equity awards or benefits that are subject to vesting based upon the
continued employment of Executive shall automatically become vested,
unrestricted and/or exercisable, as applicable.

 

 5 

 

 

7.           Conflict of Interest. During the Term, Executive shall be free to
pursue other business and/or investment activities which do not interfere with
the performance of his duties and responsibilities under this Agreement;
provided that Executive shall not engage in any business or investment activity
which involves actual competition with the business of the Company (such
activity, a “Conflicting Activity”), except with the written consent of the
Board; provided, further, that “Conflicting Activity” shall not include any
investment activities of Executive in which Executive acquires or holds not more
than 5% of the publicly traded securities of an entity engaging in actual
competition with the business of the Company.

 

8.           Assignment. This Agreement may not be assigned by Executive. This
Agreement shall bind and inure to the benefit of the Company’s successors and
assigns, as well as Executive’s heirs, executors, administrators, and legal
representatives. The Company shall obtain from any successor and deliver to
Executive, before any succession takes place, a written agreement of such
successor to assume the obligations and perform all of the terms and conditions
of this Agreement.

 

9.           Notices. All notices required by this Agreement may be delivered by
first class mail at the following addresses:

 

To the Company:
Baltia Air Lines, Inc.
Attn: President
Terminal 4, Room 262.089

 Jamaica, NY 11430

 

To Executive:
Sheryle Milligan

7460 Kensington Drive

Ypsilanti, MI 48917

 

10.         Amendment. This Agreement may be modified only by written agreement
signed by both the Company and Executive.

 

11.         Choice of Law. This Agreement shall be governed by the laws of the
State of New York, without regard to choice of law principles. The parties
hereby agree that all disputes (whether in contract or tort) arising out of or
relating to this Agreement, or the negotiation, execution or performance of this
Agreement shall, unless otherwise agreed, be litigated only in, and the parties
hereto hereby agree and consent to be subject to the jurisdiction of, the courts
of the United States located in the State of New York and in the absence of such
federal jurisdiction, the parties consent to be subject to the jurisdiction of
the courts of the State of New York.  The parties hereto irrevocably waive the
defense of an inconvenient forum to the maintenance of any such action.

 

12.         Severability. If any provision hereof or the application thereof to
any party or circumstance shall be invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such provision to other
parties or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

 

13.         Waiver. No waiver of any breach of this Agreement shall constitute a
waiver of any subsequent breach.

 

 6 

 

 

14.         Complete Agreement. As of the Effective Date, this Agreement
constitutes the entire agreement between the parties hereto in connection with
the subject matter hereof and supersedes any and all prior or contemporaneous
oral and written agreements or understandings between the parties.

 

15.         Headings. Headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

[Remainder of page intentionally left blank.]

 

 7 

 

 

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the date first written above.

 

THE COMPANY:

 

Baltia Air Lines, Inc.

 

By: /s/ Russell Thal   Name: Russel Thal   Title: President       EXECUTIVE:    
  /s/ Sheryle A. Milligan  

 

[Signature page to Executive Employment Agreement]

 

 

 